Citation Nr: 0324155	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for adhesive 
capsulitis of the left shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to November 
1970 and from June 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This case was Remanded by the Board in October 2001 for 
further development of the record.  The case is now before 
the Board for final appellate consideration.  

The Board notes that the veteran had also appealed the denial 
of a waiver of recovery of debt.  He was furnished a 
statement of the case on that issue in February 2002; the 
record does not reflect that he submitted a substantive 
appeal, so as to perfect his appeal of that issue, however.  
That issue, therefore, will not be addressed by the Board in 
this decision.  

The issues of an increased rating for low back strain and 
left shoulder adhesive capsulitis will be addressed in the 
Remand that follows this decision.  


FINDING OF FACT

The medical evidence does not show that the veteran currently 
has residuals of an in-service head injury.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1997 rating decision, June 1997 statement of the case, 
the Board's October 2001 Remand, and supplemental statements 
of the case dated through January 2003, the veteran and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claims.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection for residuals of a head injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The veteran testified at a personal hearing at the RO in 
December 1997 that he sustained a head injury during a motor 
vehicle accident during service, being knocked unconscious 
and sustaining scratches, bumps and bruises.  (It was during 
that 1972 accident that he sustained his service-connected 
back and left shoulder disabilities.)  The service medical 
records, however, including the report of his separation 
examination, do not show that he was treated for a head 
injury at any time during service.  Nor do they reflect any 
complaints or clinical findings indicative of residuals of a 
head injury.  The veteran testified that he had headaches, 
dizziness, and double vision both during service after the 
accident and currently.  

VA clinic records show that the veteran reported a history of 
dizziness in May 1996 in conjunction with evaluation for 
other unrelated disabilities.  The examiner did not record 
any pertinent abnormal clinical findings or attribute the 
veteran's complaint to any disability.  

VA clinic records dated from January to September 1996 do not 
otherwise note any complaints or pertinent abnormal clinical 
findings concerning residuals of a head injury.  In January 
1997, an eye examiner noted that the veteran complained of 
diplopia.  The examiner stated that the diplopia was solved 
with new glasses.  In May 1997, it was noted that the veteran 
had had dizziness for one month.  Possible etiologies for the 
symptom were otitis, benign positional vertigo, and 
anxiety/stress.  

A VA general medical examiner in October 1996 did not record 
any complaints, abnormal clinical findings, or diagnosis 
referable to residuals of an in-service head injury.  

In October 1998, a VA eye examiner noted the veteran's 
complaint of tension-type frontal headaches every day, since 
acquiring new spectacles.  

An outpatient record dated in January 2000 reflects the 
veteran's complaint of chronic headaches. A February 2001 eye 
examiner listed mild myopic presbyopia, mild blepharitis, 
mild macular mottling, a small area of detachment, mild 
lenticular changes, and vitreous syneresis as diagnoses.   

In April 2002, a VA neurological examination was conducted.  
The examiner noted that the veteran "stated that he had a 
head injury in 1974 [sic].  Loss of consciousness occurred 
and he has vague recollection of 'flying along the shoulder 
of the road' and 'bouncing' followed by gradual return to 
level of consciousness."  He indicated that he had little 
recollection of details of the event.  At the time of the 
examination, the veteran reported that he had chronic 
headaches, occurring several times a week and lasting several 
hours.  The veteran also described a "nervous" condition in 
his feet and mouth.  He also noted an inability to think 
clearly, which was improved with rest.  On examination, no 
pertinent abnormal clinical findings were reported.  The 
examiner stated that the examination was unremarkable.  He 
indicated that the veteran had a long history of rather 
nonspecific headaches that would best be categorized as 
tension headaches.  He also stated that the reported 
involuntary and semi-voluntary movements of the veteran's 
toes and mouth were most likely attributable to certain 
medications he was taking.  

Although the service medical records do indicate that the 
veteran was injured in a motor vehicle accident during 
service, they do not corroborate his assertion that he 
sustained a head injury in that accident or at any other time 
during service.  In addition, the service records do not 
document any residuals of a head injury.  Moreover, neither 
the post-service treatment records nor the report of an April 
2002 neurological examination reflects any residuals of such 
an in-service head injury.  Moreover, the April 2002 examiner 
attributed the veteran's headaches to tension headaches 
rather than to any previous head injury.  

In the absence of competent evidence showing that the veteran 
sustained a head injury during service or that he now has 
residuals of such a head injury, service connection is not 
established for such residuals.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107 are not 
applicable.  


ORDER

Service connection for residuals of a head injury is denied.  


REMAND

The Board notes that service connection has been established 
for low back strain, incurred during an in-service motor 
vehicle accident.  However, a recent VA examiner noted the 
presence of both degenerative disc disease of the lumbar 
spine and mild lumbar facet arthropathy.  In light of the 
traumatic etiology of the service connected low back 
disability, the Board believes that a medical opinion would 
be helpful to determine whether the lumbar disc disease or 
arthropathy are related to the service-connected low back 
strain or to the in-service motor vehicle accident.  If so, 
consideration must be given to evaluating the disability on 
those bases, as well.  

Further, the report of the most recent VA compensation 
examination does not contain commentary by the examiner as to 
any functional impairment due to the service-connected low 
back and left shoulder disabilities, including during 
flare-ups of the disabilities.  Accordingly, another 
examination should be scheduled.  

Therefore, this case as to these two issues is REMANDED to 
the RO for the following additional actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  After the provisions of the VCAA have 
been complied with and the above 
evidentiary development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and extent of his 
service-connected low back and left 
shoulder disabilities.  The claims folder 
and a copy of this REMAND must be made 
available to and must be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be accomplished.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
low back strain and left shoulder 
disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the low 
back strain and left shoulder disability 
that develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected parts.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  
Finally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current 
degenerative disc disease of the lumbar 
spine or lumbar facet arthropathy 
resulted from the in-service motor 
vehicle accident or other incident of 
service or is otherwise due to the 
service-connected low back disability.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  Upon completion of all evidentiary 
development, the RO should again consider 
the veteran's claims.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case and they should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

